Case: 18-30848      Document: 00515176818         Page: 1    Date Filed: 10/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-30848                       October 28, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
CANCIANO MARQUEZ-MAYORGA,

                                                 Petitioner-Appellant

v.

J. S. WILLIS,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 2:18-CV-96


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Canciano Marquez-Mayorga, federal prisoner # 57155-018, appeals the
denial of his 28 U.S.C. § 2241 petition challenging the computation of his
federal sentences by the Bureau of Prisons (BOP).                   Marquez-Mayorga’s
judgment in the District of Vermont ordered the prison term imposed therein
to be retroactively concurrent with an earlier prison term imposed in the
Middle District of Florida.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30848    Document: 00515176818     Page: 2   Date Filed: 10/28/2019


                                 No. 18-30848

      In concluding that Marquez-Mayorga’s Vermont sentence could not be
retroactively concurrent with his Florida sentence, the district court here
reasoned that the earliest date a federal sentence may commence is the date
that it is imposed, even if it is ordered to run concurrently with a sentence
already being served. We review the district court’s decision de novo. See
Garland v. Roy, 615 F.3d 391, 396 (5th Cir. 2010). Marquez-Mayorga does not
brief any argument contesting the district court’s reliance on 18 U.S.C.
§ 3585(a) and United States v. Flores, 616 F.2d 840, 841 (5th Cir. 1980), and he
does not dispute that a provision in BOP Program Statement 5880.28 provides
that a federal term of imprisonment may not commence earlier than the date
it is imposed. See U.S. Dep’t of Justice, Federal Bureau of Prisons Program
Statement No. 5880.28, p. 1-13. He has thus waived any such arguments. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Instead, Marquez-Mayorga argues only that the BOP failed to comply
with the requirements of another provision in BOP Program Statement
5880.28 pertaining to the award of time credit. See U.S. Dep’t of Justice,
Federal Bureau of Prisons Program Statement No. 5880.28, p. 1-27. Because
he did not raise this argument in the district court, we do not consider it for
the first time on appeal. See Wilson v. Roy, 643 F.3d 433, 435 n.1 (5th Cir.
2011).
      AFFIRMED.




                                       2